UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2011 HECLA MINING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-8491 77-0664171 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6500 North Mineral Drive, Suite 200 Coeur d'Alene, Idaho 83815-9408 (Address of Principal Executive Offices) (Zip Code) (208) 769-4100 (Registrant's Telephone Number, Including Area Code) N/A (Former name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12(b)) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On September 20, 2011, Hecla Mining Company announced its silver price-linked common stock dividend policy.A copy of the news release is attached as Exhibit 99.1 to this Current Report. Item 9.01Financial Statements and Exhibits (c)Exhibits 99.1News Release, dated September 20, 2011 * *Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HECLA MINING COMPANY By: /s/David C. Sienko David C. Sienko Vice President and General Counsel Dated:September 20, 2011
